Citation Nr: 0727960	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  01-09 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cellulitis of the 
right knee and thigh.

2.  Entitlement to service connection for hypertension.

[The issue of service connection for left knee disability is 
addressed in a separate decision issued under the same docket 
number].


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
between June 1964 and June 1988.

This matter arises comes before the Board of Veterans? 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 

